Case 0:20-cv-61169-RAR Document 37 Entered on FLSD Docket 09/24/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 20-CV-61169-RAR

  ALYSHA PRINCESS CESAIRE, on her own behalf
  and on behalf of her child, E.B., a minor,

         Plaintiff,

  v.

  SHERIFF GREGORY TONY, in his official capacity
  as Sheriff of Broward County, et al.,

        Defendants.
  ______________________________________________/

              ORDER GRANTING DEFENDANTS’ JOINT MOTION TO DISMISS

         THIS CAUSE is before the Court on Defendants’ Joint Motion to Dismiss the Complaint

  [ECF No. 26] (“Motion”). The Court heard oral argument on the Motion on September 23, 2020

  [ECF No. 36] (“Hearing”) and has reviewed Plaintiff’s Response to the Motion to Dismiss [ECF

  No. 32] (“Response”). For the reasons stated on the record, and being otherwise fully advised, it

  is hereby

         ORDERED AND ADJUDGED that the Motion [ECF No. 26] is GRANTED follows:

         1. The Motion is GRANTED insofar as it seeks dismissal of all claims asserted against

  the Broward County Sheriff’s Office (“BSO”). It is well-settled that sheriff’s departments are not

  usually considered legal entities subject to suit. Dean v. Barber, 951 F.2d 1210, 1214 (11th Cir.

  1992); see also Post v. City of Fort Lauderdale, 750 F. Supp. 1131, 1132 (S.D. Fla. 1990). Thus,

  the Court agrees with Defendants that BSO is not a legal entity and, therefore, is not a proper party

  to this litigation. Mot. at 4-5. At the Hearing, Plaintiff’s counsel indicated agreement on this point.

  Accordingly, this case is dismissed with prejudice as to the BSO Defendant.
Case 0:20-cv-61169-RAR Document 37 Entered on FLSD Docket 09/24/2020 Page 2 of 4



          2. The Motion is GRANTED to the extent it seeks further clarity regarding Plaintiff’s

  allegations in Counts I and II that the remaining Defendants acted with deliberate indifference to

  Plaintiff’s rights. The basis of Plaintiff’s Americans with Disabilities Act (“ADA”) and

  Rehabilitation Act (“RA”) claims is that Defendants discriminated against her on the basis of her

  disability when they subjectively implemented policies and procedures that resulted in an attempt

  to remove her son from her custody. See generally Compl. [ECF No. 1].

          To state a claim under Title II of the ADA, Plaintiff must allege: (1) that she is a “qualified

  individual with a disability;” (2) that she was “excluded from participation in or ... denied the

  benefits of the services, programs, or activities of a public entity” or otherwise “discriminated

  [against] by such entity;” (3) “by reason of such disability.” 42 U.S.C. § 12132. Compensatory

  damages are available under the ADA and RA upon a showing of discriminatory intent, which can

  be satisfied by a showing of deliberate indifference. 1 Liese v. Indian River Cty. Hosp. Dist., 701

  F.3d 334, 342 (11th Cir. 2012). Deliberate indifference requires proof that “the defendant knew

  that harm to a federally protected right was substantially likely and . . . failed to act on that

  likelihood.” Id. at 344 (internal quotations omitted). In order to hold a government entity liable, a

  plaintiff must demonstrate that an “official who at a minimum has authority to address the alleged

  discrimination and to institute corrective measures on the [entity’s] behalf” had “actual knowledge

  of discrimination in the [entity’s] programs and fail[ed] adequately to respond.” Id. at 349 (quoting

  Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 290 (1998)). To qualify, that “official” must

  be “high enough up the chain-of-command that his [or her] acts constitute an official decision by




  1
     Discrimination claims under the RA are governed by the same standards used in ADA cases, and
  therefore, cases interpreting either are applicable and interchangeable. See, e.g., Cash v. Smith, 231 F.3d
  1301, 1305 & n.2 (11th Cir. 2000).

                                                 Page 2 of 4
Case 0:20-cv-61169-RAR Document 37 Entered on FLSD Docket 09/24/2020 Page 3 of 4



  the [entity] not to remedy the misconduct.” J.S., III by & through J.S. Jr. v. Hous. Cty. Bd. of

  Educ., 877 F.3d 979, 987 (11th Cir. 2017).

            In the instant matter, the parties agree that, at the pleading stage, Plaintiff’s allegations are

  sufficient to state a claim for injunctive relief under the ADA and RA. However, Defendants argue

  that Plaintiff’s claims for compensatory damages must be dismissed because Plaintiff’s allegations

  do not meet the deliberate indifference standard. See Mot. at 6-7. Plaintiff’s Complaint alleges

  that Defendants intentionally discriminated against her because the child protective investigator

  (“CPI”) assigned to her case did not make efforts to provide her with certain unnamed services or

  utilized required policies and forms throughout the abuse investigation. Defendants contend that

  these allegations do not establish either intentional discrimination against Plaintiff or deliberate

  indifference to her statutory rights because the CPI is not a Liese “official” and there are no

  allegations involving any official high enough on the command chain to permit a reasonable

  inference that, through their actions, they speak for Defendants as a whole. Id. at 7-8. The Court

  agrees. As it stands, Plaintiff’s allegations do not rise to the “exacting standard,” J.S, 877 F.3d at

  987, that is deliberate indifference. Thus, as discussed at the Hearing, Plaintiff is granted leave to

  address these deficiencies and replead deliberate indifference as it pertains to the ADA and RA

  claims.

            3. The Motion is GRANTED to the extent it seeks further clarification regarding the

  nature of Plaintiff’s section 1983 claim based on Defendants’ alleged widespread, well-settled and

  permanent discriminatory practice. It is well established that a municipality may be held liable

  under section 1983 only when the deprivation at issue was undertaken pursuant to city “custom”

  or “policy.” See St. Louis v. Praprotnik, 485 U.S. 112, 125 n.2 (1988); Mandel v. Doe, 888 F.2d

  783, 791 (11th Cir. 1989). To establish section 1983 liability based on a “custom,” a plaintiff must



                                                  Page 3 of 4
Case 0:20-cv-61169-RAR Document 37 Entered on FLSD Docket 09/24/2020 Page 4 of 4



  allege facts establishing an unconstitutional practice so widespread that, “although not authorized

  by written law or express municipal policy,” it is “so permanent and well settled as to constitute a

  custom or usage with the force of law.” Brown v. City of Fort Lauderdale, 923 F. 2d 1474, 1481

  (11th Cir. 1991). The allegations must reflect “a practice that is so settled and permanent that it

  takes on the force of the law.” McDowell v. Brown, 392 F.3d 1283, 1290 (11th Cir. 2004).

         Here, Defendants contend Plaintiff has not alleged the existence of a custom which caused

  a deprivation of Plaintiff’s constitutional rights. Mot. at 13-14. Plaintiff alleges that Defendants’

  “den[ial] [of] rights to a parent of a child when such parent has a disability solely because of that

  person’s own disability,” constitutes “the custom, policy, and/or practice” of Defendants. Compl.

  ¶ 96. However, “the simple mention of ‘policy and/or custom’ is not enough, for ‘a plaintiff must

  do something more than simply allege that such an official policy exists.’” Perez v. Metro. Dade

  County, No. 06-CV-20341, 2006 WL 4056997, *2 (S.D. Fla. Apr. 28, 2006) (quoting Riebsame v.

  Prince, 267 F. Supp. 2d 1225, 1233 (M.D. Fla. 2003)). The Court agrees that Plaintiff’s section

  1983 count is lacking allegations sufficient to state a claim against Defendants based on a custom,

  policy, and/or practice. Therefore, in accordance with the parties’ discussion at the Hearing,

  Plaintiff’s section 1983 claim is dismissed with leave to clarify the allegations and more effectively

  replead this claim.

         4. Plaintiff shall file an Amended Complaint in compliance with this Order and all

  applicable pleading standards by October 14, 2020.

         DONE AND ORDERED in Ft. Lauderdale, Florida, this 24th day of September, 2020.



                                                             _________________________________
                                                             RODOLFO A. RUIZ II
                                                             UNITED STATES DISTRICT JUDGE



                                               Page 4 of 4
